Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 16, 2021                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  162449 (51)                                                                                                  Brian K. Zahra
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
  NORMAN E. CARSON,                                                                                       Megan K. Cavanagh
           Plaintiff-Appellant/                                                                           Elizabeth M. Welch,
           Cross-Appellee,                                                                                              Justices
  v                                                                   SC: 162449
                                                                      COA: 350257
                                                                      MCAC: 18-000012
  BANDIT INDUSTRIES, INC. and ACUITY, A
  MUTUAL INSURANCE COMPANY,
            Defendants-Appellees/
            Cross-Appellants.

  _________________________________________/

          By order of June 30, 2021, we vacated the December 17, 2020 judgment of the
  Court of Appeals and remanded this case to the Court of Appeals for consideration as on
  leave granted of those issues that the Court of Appeals previously declined to review. On
  order of the Court, the motion for clarification of this Court’s June 30, 2021 order is
  considered, and it is GRANTED. On remand, the Court of Appeals shall consider as on
  leave granted those issues that the Court of Appeals previously declined to review in its
  January 2, 2020 order. As set out in the appellant’s application for leave to appeal in that
  court, those issues are:

         I.       Did the appellate commission violate MCL 418.861a(3) when it
                  reversed the magistrate’s finding of a work-related injury?

         II.      Did the appellate commission misapply the legal standard articulated
                  by the Supreme Court in Rakestraw v General Dynamics Land
                  System, 469 Mich 220 (2003) in finding that the plaintiff failed to
                  demonstrate a work-related injury?

  This Court did not previously deny leave to appeal on these issues, and the appellant
  timely raised them in an application filed within 42 days of the Court of Appeals opinion
  resolving the appeal pursuant to MCR 7.305(C)(2)(a). As consideration of the above
  issues may impact the Court of Appeals’ decision on the issue of recoupment (the
  appellant’s Issue III), the Court of Appeals should also reconsider the recoupment issue
  and address the arguments presented by the parties in this Court with respect to that issue.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 16, 2021
         p0713
                                                                                 Clerk